Citation Nr: 1511164	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In his March 2013 substantive appeal, the Veteran requested to appear at a Board hearing in Washington, DC.  He was scheduled for a September 2014 Board hearing.  See July 2014 letter to the Veteran (attached to brief face).  Nevertheless, the Veteran later withdrew his request.  See October 2014 appellate brief.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of service connection for stroke has been raised by the record in a December 2010 report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also October 2014 appellate brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 claim, the Veteran stated that he had received treatment at the Washington, DC, VA Medical Center, since 1993.  The claims file, however, contains only VA treatment records from June 2009, forward.  In the October 2014 appellate brief, the Veteran's representative argued that there are outstanding VA treatment records.  The Board finds that a remand is warranted in this regard.

Additionally, service treatment records show that the Veteran reported a history of both hypertension and asthma in his medical examination and report of medical history at the time of entry into service.  However, the enlistment examination was objectively normal.  Thus, the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  The reports of medical history, standing alone, are not found to constitute clear and unmistakable evidence of preexisting condition and thus the presumption of soundness is not rebutted here.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

Records also show an asthma attack in February 1966.  Additionally, in his examination and report at separation from service, the Veteran reported symptoms of asthma and high blood pressure during service.  Thus, an examination should be afforded to determine the etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether the Veteran claimed disorders were aggravated by service.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a) Is it at least as likely as not that any diagnosed asthma or other respiratory disability is related to active service?  Please address the in-service treatment in 1966.

(b)  Is it at least as likely as not that any diagnosed hypertension is related to active service or became manifest within the first post service year?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

	


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



